     Case: 1:18-cv-08385 Document #: 53 Filed: 10/30/19 Page 1 of 1 PageID #:576

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Erich Mandel
                                Plaintiff,
v.                                                    Case No.: 1:18−cv−08385
                                                      Honorable Martha M. Pacold
SEIU Local 73, et al.
                                Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, October 30, 2019:


         MINUTE entry before the Honorable Martha M. Pacold: The parties are directed
to file a joint status report by 11/5/2019. The Court will hold a status hearing in open court
on 11/15/2019 at 9:30 a.m.(rao, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
